DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Remarks filed on 07/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action mailed 05/13/2021. Claims 1, 8, 9, 10, 11, 17, and 20 were amended. Claims 1-20 are currently pending and are subject to the Examiner’s Amendment and subsequent allowance as indicated below. 

	Response to Arguments
35 USC § 102/103
The 35 U.S.C. 102/103 rejections of Claims 1-20 has been withdrawn as a result of Examiner’s amendment to the claims noted below. See Reasons for Allowance below as to why the 102/103 rejection was withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Kirk Buhler on August 31 of 2021. In summary, the limitations of Claim 8 were added to independent Claim 1, Claim 8 was cancelled, and Claim 9 was amended to depend from Claim 1.
The application has been amended as follows: 
Claim 1 (amended)
An electronically operated lockbox mailbox assembly comprising: 
a lockbox mailbox assembly that is leased for a future delivery of a leased said lockbox mailbox assembly; 
a wall mount that is permanently secured to a structure; 
said leased lockbox mailbox assembly is configured to lock onto said wall mount; 
delivery of said leased lockbox mailbox assembly and securing said leased lockbox mailbox assembly onto said wall mount; 
said leased lockbox mailbox assembly is electronically operated; 
said electronic operation is with a wireless communication with a user application, and 
said user application includes a user authentication to allow access to an inside of said leased lockbox mailbox; 
wherein said user application tracks delivery of said leased lockbox mailbox assembly and a package that will be placed in said leased lockbox mailbox assembly at a future time;
removal and return of said leased lockbox mailbox assembly from said wall mount after a user access to said inside of said leased lockbox mailbox.
Claim 8 (cancelled)
Claim 9 (amended)
The electronically operated lockbox mailbox assembly according to Claim 1, wherein said leased lockbox mailbox preheats or precools said lockbox mailbox prior to delivery of said package. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any combination of available prior art which teaches or suggests all the limitations within the independent claims in a manner in which it is obvious to combine the references. Examiner specifically noting the following limitations as not taught by available prior art – “wherein said user application tracks delivery of said leased lockbox mailbox assembly and a package that will be placed in said leased lockbox mailbox assembly at a future time; removal and return of said leased lockbox mailbox assembly from said wall mount after a user access to said inside of said leased lockbox mailbox”.
The following are closest prior art:
Richardson et al. (US2017/0286905) teaches a temperature controlled parcel box which is lockable in order to protect a parcel. However, Richardson does not teach the limitations Examiner noted above. 
Wilkinson et al. (US2018/0165902) teaches a portable smart locker that can move and transport a package. However, Wilkinson does not teach the limitations Examiner noted above.
DeLazzer et al. (US7234609) teaches a disk transport storage unit which remains locked during transport to protect a digital video disk and may be unlocked upon arrival at the destination. However, DeLazzer does not teach the limitations Examiner noted above.
Raphael et al. (US 2019/0350398) is not available as prior art due to its effective filing date, but Raphael does teach removable package receiving lockers mounted to a door that requires authentication to access.
WO03/040979 teaches leasing and rental of a secure locker system for package delivery. However, the foreign reference does not teach the limitations Examiner noted above.
HomeCoin (https://web.archive.org/web/20170215055943/https://homecoin.com/lockbox-rental ) teaches renting a lockbox for real estate usage and the lockbox application providing a notification every time the interior is accessed. However, Homecoin does not teach the limitations Examiner noted above.
SupraEKey (https://web.archive.org/web/20170617221137/http://www.supraekey.com/Documents/DisplayKEY_brochure.pdf ) teaches a real estate lockbox mounted on a door. However, SupraEKey does not teach the limitations Examiner noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628